DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, 11-13 and 15-23 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
3.	The rejections are respectfully maintained that is applicable to the amended claims for applicant's convenience.

4.	Claims 1-3, 5, 11-13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (Jiang) CN publication 102593936.
As per claim 1, Jiang teaches a method comprising: measuring, by a controller using a sensor [figure 1; para 65, 66], a first power supplied to a load [13, figure 1] from an output terminal [12, figure 1] of a power converter [14, figure 1], wherein a power source is connected to an input terminal of the power converter, and the load is connected to the output terminal [figures 1, 5; para 65]; 
determining, by the controller, a state of charge of a storage device [insufficient supply] connected to the output terminal; and transferring: based on the state of charge below a first threshold and the first power being above the second threshold, the first power, via the output terminal, to both the load and the storage device [figure 4; para 76-81, 84]; and 
base on the state of charge being above the first threshold and the first power being below the second threshold, a stored power from the storage device to the load via the output terminal while disabling the power converter from transferring the first power [figure 4; para 76-81, 84, 99]. 
Jiang discloses:
[0065] comprising a DC input port 2, an AC input port 7, output port 12, battery charging port 101, battery discharge port 102, a voltage stabilizing circuit module 8 and a micro circuit module 14, the DC input port 2 for generating access of solar panel 1, the AC input port 7 for electric supply power supply 6 access the battery electrodes 101, 102 connect the battery 10 for charging the battery 10 or the battery to supply power. The output port 12 is used for supplying power to load 13 output.

[0076] As shown in FIG. 2, the lower the daytime sunlight is enough priority apply solar panel I generation power supply, when the power supply is insufficient, further improving battery using battery 10 power supply 10 charging and discharging times improves the useful time, and prolong the time of insufficient light refrigerator refrigerating operation time. through solar panel 1 generation output end direct current input port 2 first voltage detector 3 detects the power generation output is normal, and to inhibit electric supply input.

[0077] Specifically, the 3 detecting voltage of DC input port 2 for detecting power
supply output is normal through first voltage detector.

[0078] when the first voltage detector 3 detects the direct current input voltage is normal, controlling the second switch 11 so that the DC input power, the load 13 is cut off at the same time electric supply input and a battery 10 supplying power to the load 13.

[0079] when the first voltage detector 3 detects the direct current input port 2 supply is insufficient, as shown in Figure 3, controls the second switch 11 using the battery 10 supplying power to load 13 while inhibiting AC electric supply input port 7 is input to the load power supply.

[0080] when the DC input port 2 and battery 10 are insufficient supply, starting AC
input port 7 supplying power to load 13, through AC transformation voltage stabilizing
circuit module 802, priority 10 charging of the battery, the second switch off the battery
supply 10 to the load 13, through the second voltage detector 5 to detect the AC input
port 7, and whether there is electric supply charging.

[0081] Preferably, the first voltage detector detects the DC input voltage is normal,
controlling the first switch so that the DC input to charge the battery, simultaneously
cut off electric supply input.

 [0084] As shown in Figure 4 is solar energy and electric supply complementary power
refrigeration system power flow method, in the through micro-control circuit module of
the controller to control, and detecting power supply output is normal or not through
detecting the direct current input terminal of voltage, when the first voltage detector
detects the DC input port power shortage, opening the second switch using the
battery supplying power to the refrigerator while inhibiting electric supply input, when
DC input and battery are insufficient supply, starting electric supply input to load power
supply. by the AC/DC voltage transforming and regulating circuit module 8 to realize,
priority battery is charged, the second switch off the battery power to the load, through
the second voltage detector detects whether the electric supply charging. the
controller structure shown in Figure I module shown in FIG.

[0099] when the first voltage detector detects the DC input port power shortage,
control the second switch 11 uses the battery supplying power to the refrigerator, at
the same time, cut off electric supply input and direct current input.


As per claim 2, Jiang teaches measuring a second power at the input terminal of 
the power converter, wherein the input terminal of the power converter is connected to an output terminal of the power source; and sending, based on the measured second power, signals to the power converter, the signals comprising instructions for the power converter to: shut down; maintain a power level of the first power module substantially at a power level of the second power; reduce the power level of the first power to be below the power level of the second power source; or increase the power level of the first power module to be above the power level of the second power source [figure 4; para 76-84].
As per claim 3, Jiang teaches that based on the state of charge being above the 
First threshold and the first power being above the second threshold, transferring, to the load, the first power and the stored power from the storage device via the output terminal [figure 4; para 76-84].
		As per claim 5, Jiang teaches that the transferring is based on a load profile of the load [para 76-84].
As to claims 12, 13 and 15-16, basically are the corresponding elements that are 
carried out the method of operating step in claims 1-3 and 5. Accordingly, claims 12, 13, 15 and 16 are rejected for the same reason as set forth in claims 1-3 and 5.
		As per claim 17, Jiang discloses that the controller is further configured to transfer the first power to the storage device based on a charge profile of the storage device, wherein the charge profile comprises an indication to charge the storage device by a constant voltage [para 80, 84, 96-97].
		As to claims 18 and 21, Jiang discloses that the controller is further configured to transfer the first power to the storage device based on a charge profile of the storage device, where the charge profile comprises an indication to charge the storage device by a constant current [para 76-84, 96-97].
		As to claims 19 and 22, Jiang discloses that the controller is further configured to control, based on the first power, a switch connected between the output terminal and the storage device [figures 1, 5; para 76-84].
		As per claims 20, Jiang discloses that the controller is further configured to control, based on a detection of an unsafe condition, a switch to disconnect the power source from the power converter [para 76-84].

5.	Claims 6-9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Jiang) CN publication 102593936 in view of Motsenbocker (Motsenbocker) US publication 2013/0327077 1
		As per claim 6, Jiang teaches a method comprising: measuring, by a controller using a sensor, a first power supplied to a load from an output terminal of a power converters, wherein power converter is connected to a power source [figures 1, 5; para 65];
determining, by the controller, a state of charge of a storage device [insufficient supply] connected to the output terminal; and transferring: based on the state of charge below a first threshold and the first power being above the second threshold, the first power, via the output terminal, to both the load and the storage device [figure 4; para 76-81, 84]; and 
base on the state of charge being above the first threshold and the first power being below the second threshold, a stored power from the storage device to the load via the output terminal while disabling the power converter from transferring the first power [figure 4; para 76-81, 84, 99]. 
		Jiang fails to teach that a first power supplied to a load from an output terminal of a series string of power converters, wherein each power converter, of the series string of power converters, is connected to a respective power source of a plurality of power sources.
		Motsenbocker teaches that a first power supplied to a load from an output terminal of a series string of power converters, wherein each power converter, of the series string of power converters, is connected to a respective power source of a plurality of power sources [figure 8; para 71].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang incorporate the teachings of Motsenbocker because they all directed to a solar power supply system. The specify teachings of Motsenbocker stated above would have further enhanced the reliability and performance of Jiang system to obtain predictable results.
As per claim 7, Jiang teaches measuring a second power at the input terminal of 
the power converter, wherein the input terminal of the power converter is connected to an output terminal of the power source; and sending, based on the measured second power, signals to the power converter, the signals comprising instructions for the power converter to: shut down; maintain a power level of the first power module substantially at a power level of the second power; reduce the power level of the first power to be below the power level of the second power source; or increase the power level of the first power module to be above the power level of the second power source [figure 4; para 76-84].
As per claim 8, Jiang teaches that the transferring is based on a load profile of
the load [para 76-84].
As per claim 9, Motsenbocker teaches that the output terminal of the series string 
is connected to the load via an additional power converter [figure 8; para 71].
As per claim 11, Jiang teaches that based on the state of charge being above the 
first threshold and the first power being above the second threshold, transferring, to the load, the first power and the stored power from the storage device via the output terminal [figure 4; para 76-84].
		As per claim 23, Jiang teaches that the controller is further configured to transfer the first power to the storage device based on a charge profile of the storage device, wherein the charge profile comprises an indication to charge the storage device by a constant voltage [para 80, 84, 96-97].		
6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-3, 5-9, 11-13 and 15-23 have been considered but they are not persuasive.
8.	In the remarks, applicant argued in substance Jiang is silent that the load is connected to the output terminal, as added new limitation.
9. 	The examiner respectfully traverses. In response to applicant’s argument, Jiang discloses the load is connected to the output terminal [figure 1; para 65]. 
See detailed rejection indicated above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Aug. 30, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Motsenbocker is cited in prior office action.